Citation Nr: 0606293	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
rating for low back disability with L3-4 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1983 to 
September 1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1998 rating action that granted service 
connection and assigned an initial 10 percent rating for a 
low back disability with L3-4 radiculopathy from September 
27, 1997.  The veteran filed a Notice of Disagreement with 
the 10 percent rating in January 1999, and the RO issued a 
Statement of the Case (SOC) subsequently that month.  The 
veteran filed a Substantive Appeal in February 1999, and the 
RO issued a Supplemental SOC (SSOC) in April 1999.  Inasmuch 
as the veteran has disagreed with the initial disability 
rating assigned following the initial grant of service 
connection, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In June 2000, the Board remanded this matter to  the RO for 
further development of the evidence and for due process 
development.  The RO subsequently continued the denial of the 
claim, as reflected in a February 2002 SSOC.  

In July and December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran and her representative were notified of that 
development by letters of November 2002 and April 2003, 
respectively.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.  See  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
June 2003, the Board remanded this matter to the RO for 
completion of the actions requested on remand, and 
consideration of the claim in light of the additional 
evidence.  As reflected in the July 2003 SSOC, the RO 
continued the denial of an initial rating in excess of    10 
percent for a low back disability with L3-4 radiculopathy, 
and returned the matter to the Board.  

In October 2003, the Board again remanded the matter to the 
RO for further development of the evidence and for due 
process development.  By rating action of December 2004, the 
RO granted an initial 20 percent rating for a low back 
disability with L3-4 radiculopathy from September 27, 1997, 
and a SSOC was issued later that month.  The matter of an 
initial rating in excess of 20 percent remains for appellate 
consideration.

In May 2005, the Board remanded the matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing that development, the RO 
continued the denial of an initial rating in excess of 20 
percent for a low back disability with L3-4 radiculopathy (as 
reflected in the October 2005 SSOC), and returned the matter 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show severe intervertebral disc syndrome (IVDS) with 
recurring attacks with intermittent relief, or severe 
limitation of motion of the lumbar spine.

3.  Medical evidence since September 23, 2002 shows that the 
appellant does not have any separately ratable neurological 
manifestation(s) of her service-connected low back disorder, 
or qualifying incapacitating episodes due to that disorder 
over a 12-month period that required 2 or more weeks of bed 
rest.

4.  Medical evidence since September 26, 2003 does not show 
forward flexion of the thoracolumbar spine that is 30 degrees 
or less, or any ankylosis of the thoracolumbar spine.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for low back disability with L3-4 radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.71, 4.71a, Diagnostic Codes 5292 (as in effect prior to 
September 26, 2003), 5293 (as in effect since September 23, 
2002, and then renumbered 5243, effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the June 1998 rating action, the July 1998 letter, 
the January 1999 SOC, the April 1999 SSOC, the August 1999, 
September and November 2000, January and October 2001, and 
February 2002 letters, the February 2002 SSOC, the June 2002 
and June 2003 letters, the July 2003 SSOC, the July and 
September 2003 and April 2004 letters, the December 2004 
rating action and SSOC, the February and May 2005 letters, 
and the October 2005 SSOC, the RO notified the appellant and 
her representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial or 
partial grant of the claim.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board points out that the 1998 rating decision on appeal 
was issued prior to the enactment of the VCAA in 2000.  The 
Board remanded the matter  to the RO in June 2003 to ensure 
that the appellant would be afforded the notice and 
assistance actions required under the VCAA prior to 
adjudication of the claim on the merits.  In compliance with 
the remand, the RO sent the appellant VCAA notice letters in 
June and July 2003, April 2004, and May 2005 that informed 
her of the evidence required to support her claim for a 
higher initial rating, the respective duties of the claimant 
and the VA in obtaining evidence, the evidence of record that 
had been considered in adjudicating her claim, and the 
evidence currently being sought.  The Board finds that these 
letters meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
her and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R.       § 3.159(b)).
 
Also as regards VA's notice requirements, the Board points 
out that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify a veteran of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were not, 
nor could they have been, provided to the appellant prior to 
the June 1998 rating action on appeal, inasmuch as the VCAA 
was not enacted until November 2000.  Moreover, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the appellant.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding her claim in an 
SOC and in several SSOCs as noted above, as well as in 
several post-Board-remand notice letters.  Further, she was 
given an opportunity to respond before and after the RO 
readjudicated the claim (as reflected in the October 2005 
SOC).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained comprehensive VA outpatient 
treatment records of the appellant through 2004, and VA 
examination reports of May 1998, February and March 2001, 
November 2002, April 2003, and September 2005 have been 
associated with the record and considered in adjudicating 
this claim. Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above that needs to be obtained.

There also is no basis for any further development.  In this 
regard, the Board notes that the appellant was advised of her 
entitlement to a hearing before the RO and/or the Board in 
which to present evidence and argument in support of her 
claim, but she has not requested such a hearing.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issue on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 10 percent, and 
later, the initial 20 percent rating for  for the disability 
under consideration from September 22, 1997 pursuant to the 
provisions of 38 C.F.R. § 4.71a, former DC 5293 (renumbered 
DC 5243) for rating IVDS.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the December 
2004 and October 2005 SSOCs).  Hence, there is no due process 
bar to the Board also considering the claim in light of the 
former and revised applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: moderate IVDS with recurring attacks was rated as 20 
percent disabling; severe IVDS, with recurring attacks and 
intermittent relief, was rated as 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated as 60 percent 
disabling. 

Alternatively, the veteran's service-connected low back 
disability could be rated on the basis of limitation of 
motion.  Under former DC 5292, a 20 percent rating required 
moderate limitation of lumbar spine motion; a 40 percent 
rating required severe limitation of motion.

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2005).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5292 and 5293, as in effect prior to September 
23, 2002, the Board finds that severe IVDS or severe lumbar 
limitation of motion has not been shown at any time since the 
initial grant of service connection.  On May 1998 VA 
examination, the veteran reported employment as a secretary 
with duties limited to computer work and light lifting of 
small stacks of papers, which duties she was able to perform 
without limitation.  On examination, back flexion was to 90 
degrees, lateral bending to 40 degrees bilaterally, and 
extension and rotation to 20 degrees each.  The assessment 
was low back pain primarily secondary to musculoskeletal 
spasm, with L3-4 radiculopathy on the left consistent with a 
diminished motor examination and decreased 2-point 
discrimination overlying this area.  

February 2001 VA orthopedic examination showed no paraspinal 
spasms or loss of lumbar lordosis.  On range of motion 
testing of the lumbar spine, forward flexion was to 80 
degrees, lateral bending to 35 degrees bilaterally, and 
extension to 20 degrees.  Although there was focal tenderness 
to palpation over the left sacroiliac joint, motor 
examination was 5/5 for both lower extremities, sensation was 
intact, deep tendon reflexes were equal and symmetric 
bilaterally, and straight leg raising was negative.  The 
impression was left sacroiliitis.             
  
February 2001 VA neurological examination showed good, normal 
strength and acceptable gait.  Straight leg raising was 
positive in both lower extremities.  The veteran had 
hypesthesia in the L-5 dermatome on the left leg and an 
absent left Achilles reflex.  The diagnostic impression was 
L5-S1 radiculopathy on the left side due to herniated nucleus 
pulposus (HNP) and spinal stenosis of L-5 on S-1 documented 
by magnetic resonance imaging (MRI).  In a March 2001 
addendum to the February examination report, the physician 
stated that further review of pertinent medical records 
caused him to revise his diagnostic impression.  The cited 
MRI report showed mild degenerative lumbar canal stenosis at 
L4-5 and L5-S1 with a mild amount of narrowing of the neural 
foramina at L4-5 that might account for the veteran's pain.  
There was no evidence of a ruptured disc at any point, and 
the physician opined that this was a case of degenerative 
disease of the spine, with no evidence of traumatic spine 
disease from the MRI point of view.

May 2001 VA lumbar MRI revealed degenerative stenosis, 
predominantly at the L4-5 level, that was radiographically 
unchanged from February 2001.

On June 2001 VA outpatient evaluation, the veteran stated 
that a TENS unit had definitely helped her with pain control.  
In August, she reported that medication reduced her back 
pain.  In October and November, gait was normal, and the 
spine had a normal curvature.  There was tenderness to 
palpation over the left sacroiliac joint.  In December, she 
had myofascial lower back tenderness.  Gait was normal, and 
there was normal curvature of the spine.  In January 2002, 
the veteran reported that she had lost her job because her 
low back pain made her unreliable.  In February, gait and 
examination of the spine were normal.  There was sacroiliac 
joint tenderness on the left.    

Clearly, the findings from 1998 to February 2002 provide no 
basis for more than the currently assigned 20 percent rating 
under either former DCs 5293 or 5292.  There simply is no 
evidence of the symptoms required for a 40 percent rating, 
i.e. severe IVDS with recurring attacks with intermittent 
relief, or severe limitation of lumbar spine motion.

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, it could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

Pertinent evidence since September 23, 2002 consists of 
November 2002 VA examination reports.  On orthopedic 
examination, the veteran reported that her low back pain had 
eased over the past couple of years.  She was currently 
employed in administrative work, and could perform adequately 
as long as she did not stress her back too much.  The 
examiner noted that she had not had any spinal surgery.  
Current examination showed no muscle spasm, but there was 
significant tenderness to palpation over the distal lumbar 
and left paraspinal areas.  There was also a decrease in 
lumbar lordosis.  Forward flexion was to 80 degrees, lateral 
flexion to 30 degrees bilaterally, and extension to 15 
degrees.  However, motor strength was 5/5, and straight leg 
raising was negative.  There was no abnormal curvature or 
listing visible on the posterior lumbar spine on clinical 
examination.  She did have an increase in pain with 
decreasing motion with repetitive forward flexion.  Lumbar 
spine X-rays revealed facet arthropathy at L3-4 and L5-S1.  
The disc spaces were maintained.  There was minimal anterior 
left subluxation of L-4 on L-5, and minimal levoscoliosis.  
The assessment was chronic mechanical low back pain with 
decreased lumbar lordosis, active extension, and 
fatigability.  The examiner commented that the pain did 
significantly limit the veteran's functional ability when the 
lumbar spine was repeatedly loaded, as well as during flare-
ups.   

On neurological examination, the physician noted the 
veteran's symptoms of left-sided buttocks pain and left leg 
heaviness, and past findings of an absent left ankle jerk.  
He opined that those symptoms were consistent with lumbago, 
and would not really fulfill the criteria of sciatica, since 
there was no definite history of radiation in the 
distribution of the sciatic nerve.  He noted that the veteran 
did not have any characteristic neurological abnormalities, 
and clinical tests did not show a problem with the sciatic 
nerve.  There was also no palpable muscle spasm, although 
there was palpable tenderness.  Significantly, there was no 
limitation in the range of motion of the spine, other than 
the veteran's complaints of pain on undertaking motions.  On 
examination, the veteran quickly and freely did a full deep 
knee bend.  The physician also stated that there was no 
neurological abnormality, either motor, sensory, or reflex-
wise, to confirm a diagnosis of sciatica, lumbar disc 
syndrome, or any other neurological abnormality.

On April 2003 VA orthopedic examination, the examiner 
reviewed the veteran's chart, which included neurological 
evaluations showing back pain without radiation to the lower 
extremities, electromyographic studies showing normal 
conduction velocities and no evidence of neurological 
compromise, and MRI showing some central canal stenosis 
without neural impingement.  On current examination, gait was 
non-antalgic, and the veteran walked smoothly, without 
clumsiness or fatigue.  She rose easily from a chair.  
Forward flexion was to 75 or 80 degrees, without evidence of 
pain, and extension was to 25 degrees.  There was no lumbar 
spasm or muscle atrophy.  There was tenderness to palpation 
in the left paraspinous musculature.  The veteran was able to 
heel and toe walk, and squat and rise without difficulty.  
She had 5/5 manual motor testing in all major musculature of 
the lower extremities.  Deep tendon reflexes at the patellar 
tendons and the Achilles were 2+ and symmetric.  There was a 
mildly positive Fabre's test and a negative Ober's test.  
Straight leg raising was negative bilaterally.  Lumbar spine 
X-rays revealed mild to moderate facet arthropathy at L4-5 
and L5-S1, without a pars defect.  The assessment was chronic 
complaints of myofascial lumbar spine pain without evidence 
of neural impingement or radicular signs; MRI diagnosis of 
lumbar stenosis without neural impingement, herniated disc, 
or foraminal stenosis.

On April 2003 VA neurological examination, there was no 
muscle atrophy or weakness, and tendon reflexes were normal 
at the knees and ankles.  The impression was that there was 
no evidence that the veteran had any primary neurologic 
issue.  She did have chronic low back pain which was more a 
mechanical issue, and related to the demonstrated 
osteoarthritis and lumbar stenosis.  She did not have true 
sciatica.  She did have low back pain and pain in the left 
leg.  There was no evidence or peripheral neuropathy or a 
herniated disc.     

As nothing in the evidence from September 2002 to April 2003 
shows that the appellant has had any qualifying 
incapacitating episodes, the Board finds no basis for rating 
her service-connected low back disability under that 
methodology.  In light of the November 2002 and April 2003 VA 
examiners' definitive findings, there also is no evidence of 
any separately-ratable neurological manifestations of IVDS to 
be combined with the orthopedic manifestations.  

Effective September 26, 2003, the DC for IVDS was renumbered 
DC 5243.  However, the criteria for rating all spine 
disabilities,  to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is rated under 
the "incapacitating episode" methodology discussed above, 
or alternatively, under the General Rating Formula.  The 
formula provides that a 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2005).  Under the revised rating schedule, forward 
flexion to       90 degrees, and extension, lateral flexion, 
and rotation to 30 degrees each are considered normal range 
of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, 
Plate V.

The pertinent evidence since September 26, 2003 consists of 
VA medical evaluation and treatment  records.  On June 2004 
VA outpatient examination, the veteran was noted to be 
employed as an administrative assistant.  Gait was normal.  
After examination, the assessment was that her chronic low 
back pain was fairly stable on her current regimen of pain 
medications

On September 2005 VA examination, the examiner reviewed 
June2004 and April 2005 VA medical records which showed the 
veteran's complaints of low back pain but reflected no 
physician's prescription of bed rest.  The doctor noted that 
the veteran had had no back surgery, but lumbar epidural 
steroid injections had provided some relief, and current pain 
medications and chiropractic treatment were modestly helpful.  
She limited weight lifting to 10 to 15 pounds.  She rarely 
had flare-ups, and reported being off work for 5 days each in 
November 2003 and April 2004 with physician-prescribed bed 
rest.  The veteran was currently employed doing 
office/administrative work, and her low back condition 
generally did not affect her usual occupation.  On current 
examination, lumbar flexion was to 105 degrees and painless; 
this decreased to 80 degrees with repetitive use due to pain.  
Extension was to 25 degrees and rotation to 30 degrees 
bilaterally, all without pain.  Right lateral flexion was 
from 20 to 25 degrees, and left lateral flexion was to 35 
degrees.  There was no muscle spasm.  There was tenderness 
over the left sacroiliac joint.  Straight leg raising was 
negative bilaterally.  Neurologically, there was no specific 
motor weakness.  The ankle jerk was 1+ on the right, and 
absent on the left.  Gait was normal.  

The diagnoses were lumbar degenerative disc disease and 
spondylosis, and left sacroiliitis.  The examiner commented 
that previous examination conclusions that the veteran had 
mechanical low back pain without radiculopathy were supported 
by the current examination, with the exception that she may 
intermittently have some pain due to nerve root irritation; 
this conclusion was based on her symptoms and MRI results 
showing foraminal stenosis at L4-5.  Based on review of the 
medical records and the veteran's history, the examiner 
opined that it was less likely than not that she had had 
incapacitating episodes requiring 2 or more weeks of bed rest 
over any 12-month period from September 2002 to the present 
time

This evidence since September 2003 shows no incapacitating 
episodes, nor does it demonstrate forward flexion of the 
thoracolumbar spine that is 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (which is 
required for a rating in excess of 20 percent under the 
General Rating Formula).  

The Board also points out that, under Note (1) at revised DC 
5235-5242, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  As noted 
above, however, in this case there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately-ratable neurological manifestation is associated 
with the service-connected disability at any point pertinent 
to the appeal.    

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the initial 20 percent 
rating.  Hence, the record presents no basis for assignment 
of any higher initial rating based on the DeLuca factors, 
alone.

Further, no other DC provides any basis for assignment of any 
higher initial rating.  Under the former criteria, ratings in 
excess of 20 percent are available for residuals of a 
fractured vertebrae, for ankylosis of the lumbar spine or of 
the entire spine, or for lumbosacral strain; however, as the 
medical evidence does not demonstrate that the service-
connected disability involves any of above, there is no basis 
for evaluation of the disability under former DCs 5285, 5286 
or 5289, or 5295, respectively.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial higher rating 
under any of the former or revised applicable rating 
criteria. 

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the  Board finds that 
there is no showing that, at any point since the effective 
date of the grant of service connection,  the veteran's 
service-connected low back disability with L3-4 radiculopathy 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
in the October 2005 SOC).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Although, in January 2002, the veteran 
stated that she lost her job due to her low back pain, the 
Board notes that there is no objective evidence to support 
such an assertion.  In any event, even if true, this would 
only have been a temporary interruption, as November 2002 VA 
records document her reemployment, and subsequent records 
show that she has remained gainfully employed through 
September 2005.  There also is no objective evidence that the 
low back disability has warranted frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 20 percent for 
low back disability with L3-4 radiculopathy must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for low back 
disability with L3-4 radiculopathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


